DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 05/19/2021 has been entered.

Response to Amendment
The applicant originally submitted claims 1-20 in the application. In the previous response, the applicant amended claims 1, 6, 14 and 18. In the present response, the applicant amended claim 1, 14 and 18.  Accordingly, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 12/18/2020, with respect to rejection of claims 1, 14 and 18 under 35 U.S.C. § 103 have been fully considered, however but are moot in light of the new grounds of rejection set forth below necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, 6, 8-11 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Katsumata et al (US 2016/0183407) in view of Teysseyre et al (US 2019/0341327) and further in view of Lv et al  (US 7,903,421). 
Regarding Claim 1, Katsumata (In Fig 1) discloses a cooling device for providing liquid cooling to a processor (11a), the cooling device comprising:

a second cooling plate (13b) having a second liquid distribution channel (channel within 13b) embedded therein (Fig 1), the second cooling plate to be positioned at a bottom surface of the processor (Fig 1), wherein the second cooling plate is to extract heat from the bottom surface of the processor using cooling liquid flowing in the second liquid distribution channel (Fig 1); and
a mounting mechanism (14a/14b) to mount the first cooling plate (13a) onto the top surface of the processor (11a) and the second cooling plate (13b) onto the bottom surface of the processor to sandwich the processor in between by a mounting pole (mounting poles of 14a/14b), (Fig 1).
However Katsumata does not disclose wherein the mounting mechanism includes one or more teeth on a tip of the mounting pole to provide a locking function for the first cooling plate and the second cooling plate.
Instead Teysseyre (In Fig 7) teaches wherein the mounting mechanism (160) includes one or more teeth (anchor, ¶ 72, II. 1-6) on a tip of the mounting pole (mounting poles of 160) to provide a locking function for the first cooling plate (120) and the second cooling plate (120), (Fig 7).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre with mounting mechanism including one or more teeth on a tip of the mounting pole locking the first and second cooling plates to benefit from assembling the heatsink to the carrier substrate conveniently by inserting the anchor from one side through the mounting hole of carrier substrate securing the heatsink to carrier substrate with a proper applied pressure while preventing the anchor from being lost during assembling and reducing manufacturing cost (US 2020/0312744, abstract, ¶ 34, 3-15 ).
However Katsumata as modified does not explicitly disclose wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate. 

Examiner Note; Lv (In Fig 1) illustrates a locking device 10 with a shaft 12 having a stop 1222, all teeth 1220 below stop 1222 is inserted in the base 22, all  teeth 1220 above the stop 1222 cannot be inserted in the base 22 because of the stop 1222. Therefore all teeth 1220 above stop 1222 would be above the upper surface of base 22 and outside base 22, and all teeth 1220 below stop 1222 would be below upper surface of base 22 and within base 22, meeting this limitation of claim 1 requirement 
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre and further with Lv with some of the one or more teeth being inside the first cooling plate and some of the one or more teeth being outside and on the top of the first cooling plate to benefit from providing desired pressure on different heat sinks causing intimate contact with the electronic component so that heat generated by the electronic component is properly dissipated (Lv, Col 3, II. 52-67).
Regarding Claim 2, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 1, however Katsumata (In Fig 1) further discloses wherein the cooling device further comprising a first thermal pad (heat conducting sheet, ¶ 25, II. 4-7) disposed between the first cooling plate (13a) and the top surface of the processor (11a), wherein the first thermal pad is heat conductive (Col 3, II. 52-67).
Regarding Claim 4, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 1, however Katsumata (In Fig 1) further discloses wherein the cooling device further comprising a second thermal pad (heat conducting sheet, ¶ 28, II. 5-9) disposed between the second cooling plate (13b) and the bottom surface of the processor, wherein the second thermal pad is heat conductive (¶ 28, 1-9).
Regarding Claim 6, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 4, however Katsumata (In Fig 1) further discloses wherein the processor is mounted on a printed circuit board (PCB) (10), the bottom surface of the processor being disposed on a top surface of the PCB (Fig 1), and wherein the second cooling plate is positioned at a bottom surface of the PCB (Fig 1).
Regarding Claim 8, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 1, however Katsumata (In Fig 1) further discloses wherein each of the first liquid distribution channel (channel in 13a) and the second liquid distribution channel (channel in 13b) comprises an inlet port (inlet of 13a/13b connected to 19a/19b) to receive cooling liquid (coolant, ¶ 9, II. 1-7) from a liquid manifold (42, ¶ 55, II. 1-5) and an outlet port (outlet of 13a/13b connected to 19b/19c) to return the cooling liquid carrying the heat extracted from the processor back to the liquid manifold (¶ 58, II. 1-5).
Regarding Claim 9, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 1, however Katsumata (In Fig 1) further discloses wherein the first liquid distribution channel (channel in 13a) comprises a first inlet port (inlet of 13a connected to 19a) and a first outlet port (outlet of 13a connected to 19b), and wherein the second liquid distribution channel comprises a second inlet (inlet of 13b connected to 19b) port and a second outlet port (outlet of 13b connected to 19c).
Regarding Claim 10, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 9, however Katsumata (In Fig 1) further discloses wherein the first outlet port is connected to the second inlet port via an intermediate tube (19b), such that the cooling liquid travels through the first and second cooling devices (Fig 1).
Regarding Claim 11, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 10, however Katsumata (In Figs 1 and 6) further discloses wherein the first inlet port is configured to receive the cooling liquid from a liquid manifold (42), and wherein the second outlet port is configured to return the cooling liquid carrying the heat extracted from the processor back to the liquid manifold (Fig 6).
Regarding Claim 13, Katsumata in view of Teysseyre and further in view of Lv discloses the limitation of claim 1, however Katsumata as modified does not disclose wherein the processor is one of a plurality of processors sandwiched between the first cooling plate and the second cooling plate.
Instead Teysseyre (In Fig 15) teaches wherein the processor (1510A) is one of a plurality of processors (1510A/1510B/1510C) sandwiched between the first cooling plate (120A) and the second cooling plate (120B).

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre with a plurality of processors sandwiched between the first and second cooling plates to benefit from transferring or directing heat away from the electronic components to a desirable level thereby preventing damage to the electronic components (Teysseyre, ¶ 2, II. 3-8).
Regarding Claim 14, Katsumata (In Fig 1) discloses a processor card (10), comprising:
a processor (11a);
a first cooling plate (13a) having a first liquid distribution channel (channel within 13a) embedded therein (Fig 1), the first cooling plate to be positioned on a top surface of the processor (Fig 1), wherein the first cooling plate is to extract heat from the top surface of the processor using cooling liquid (coolant, ¶ 9, II. 1-7) flowing in the first liquid distribution channel;
a second cooling plate (13b) having a second liquid distribution channel (channel within 13b) embedded therein (Fig 1), the second cooling plate to be positioned at a bottom surface of the processor (Fig 1), wherein the second cooling plate is to extract heat from the bottom surface of the processor using cooling liquid flowing in the second liquid distribution channel (Fig 1); and 
a mounting mechanism (14a/14b) to mount the first cooling plate (13a) onto the top surface of the processor (11a) and the second cooling plate (13b) onto the bottom surface of the processor to sandwich the processor in between by a mounting pole (mounting poles of 14a/14b), (Fig 1).
However Katsumata does not disclose wherein the mounting mechanism includes one or more teeth on a tip of the mounting pole to provide a locking function for the first cooling plate and the second cooling plate.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre with mounting mechanism including one or more teeth on a tip of the mounting pole locking the first and second cooling plates to benefit from assembling the heatsink to the carrier substrate conveniently by inserting the anchor from one side through the mounting hole of carrier substrate securing the heatsink to carrier substrate with a proper applied pressure while preventing the anchor from being lost during assembling and reducing manufacturing cost (US 2020/0312744, abstract, ¶ 34, 3-15 ).
However Katsumata as modified does not explicitly disclose wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate. 
 Instead Lv (In Fig 1) teaches wherein some of the one or more teeth (1220) are inside the first cooling plate (22) and some of the one or more teeth (1220) are outside and on the top of the first cooling plate (22), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre and further with Lv with some of the one or more teeth being inside the first cooling plate and some of the one or more teeth being outside and on the top of the first cooling plate to benefit from providing desired pressure on different heat sinks causing intimate contact with the electronic component so that heat generated by the electronic component is properly dissipated (Lv, Col 3, II. 52-67).
Claims 3, 5, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Teysseyre further in view of Lv and further in view of Papoulis et al (US 2019/0373768).
Regarding Claim 3, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 2, however Katsumata as modified does not disclose wherein the first thermal pad contains dielectric material.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv and further with Papoulis with the first thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Regarding Claim 5, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 4, however Katsumata as modified does not disclose wherein the second thermal pad contains dielectric material.  
Instead Papoulis (In Fig 1) further teaches wherein the second thermal pad (26) contains dielectric material (¶ 17, II. 1-10).  
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv and further with Papoulis with the second thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Regarding Claim 15, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 14, however where Katsumata (In Fig 1) further discloses wherein the processor card (10) further comprising a first thermal pad (heat conducting sheet, ¶ 25, II. 4-7) disposed between the first cooling plate and the top surface of the processor (Fig 1), wherein the first thermal pad is heat conductive (¶ 25, II. 4-7).
	However Katsumata as modified does not disclose wherein the first thermal pad contains dielectric material.
Instead Papoulis (In Fig 1) teaches wherein the first thermal pad (26) contains dielectric material (¶ 17, II. 1-10).
 
Regarding Claim 16, Katsumata in view of Teysseyre and further in view of Lv discloses the limitations of claim 14, however where Katsumata (In Fig 1) further discloses wherein the processor card (10) further comprising a second thermal pad (heat conducting sheet, ¶ 28, II. 5-9) disposed between the second cooling plate and the bottom surface of the processor (Fig 1), wherein the second thermal pad is heat conductive (¶ 28, 1-9).
	However Katsumata as modified does not disclose wherein the second thermal pad contains dielectric material.
Instead Papoulis (In Fig 1) teaches wherein the second thermal pad (26) contains dielectric material (¶ 17, II. 1-10).  
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv and further with Papoulis with the second thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Regarding Claim 17, Katsumata in view of Teysseyre and further and further in view of Lv in view of Papoulis discloses the limitations of claim 16, however Katsumata (In Fig 1) further discloses wherein the processors are mounted on a printed circuit board (PCB) (10), the bottom surface of the processor being disposed on a top surface of the PCB (Fig 1), and wherein the second cooling plate is positioned at a bottom surface of the PCB (Fig 1).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Teysseyre further in view of Lv and further in view of Weigand (US 2014/0262161).
Regarding Claim 7, Katsumata in view of Teysseyre and further in view of Takeuchi discloses the limitations of claim 6, however Katsumata as modified does not disclose wherein the second thermal pad is disposed between the bottom surface of the PCB and the second cooling plate.
	Instead Weigand (In Fig 2) teaches wherein the second thermal pad (11) is disposed between the bottom surface of the PCB (12) and the second cooling plate (14, ¶ 26, II. 17-19).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv and further with Weigand with thermal pad between the bottom surface of PCB and the second cooling plate to benefit from efficiently thermally coupling the PCB to thermal plate of the exchange dissipating heat (Weigand, ¶ 24, II. 66-77).
Regarding Claim 12, Katsumata in view of Teysseyre and further in view of Lv discloses the limitation of claim 1, however Katsumata as modified does not disclose wherein the first cooling plate and the second cooling plate are configured to further provide liquid cooling to a memory device associated with the processor and disposed between the first cooling plate and the second cooling plate.
	Instead Weigand (In Fig 2) teaches wherein the first cooling plate (5) and the second cooling plate (14) are configured to further provide liquid cooling to a memory device (2) associated with the processor (1) and disposed between the first cooling plate and the second cooling plate (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv and further with Weigand with a memory device associated with the processor and disposed between the first and second cooling plate to benefit from efficiently thermally coupling the PCB to thermal plate of the exchange dissipating heat (Weigand, ¶ 24, II. 66-77).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Teysseyre further in view of Iyengar et al (US 10,548,239) and further in view of Lv.
Regarding Claim 18, Katsumata (In Fig 1) discloses

a second cooling plate (13b) having a second liquid distribution channel (channel within 13b) embedded therein (Fig. 1), the second cooling plate to be positioned at a bottom surface of the processor (Fig. 1), wherein the second cooling plate is to extract heat from the bottom surface of the processor using cooling liquid (coolant, ¶ 9, II. 1-7) flowing in the second liquid distribution channel, and
a mounting mechanism (14a/14b) to mount the first cooling plate onto the top surface of the processor and the second cooling plate onto the bottom surface of the processor to sandwich the processor in between by a mounting pole (mounting poles of 14a/14b), (Fig 1), wherein each processor assembly (10) comprises: a processor (11a).
However Katsumata as modified does not disclose wherein the mounting mechanism includes one or more teeth on a tip of the mounting pole to provide a locking function for the first cooling plate and the second cooling plate.
Instead Teysseyre (In Fig 7) teaches wherein the mounting mechanism (160) includes one or more teeth (anchor, ¶ 72, II. 1-6) on a tip of the mounting pole (mounting poles of 160) to provide a locking function for the first cooling plate (120) and the second cooling plate (120), (Fig 7).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre with mounting mechanism including one or more teeth on a tip of the mounting pole locking the first and second cooling plates to benefit from assembling the heatsink to the carrier substrate conveniently by inserting the anchor from one side through the mounting hole of carrier substrate securing the heatsink to carrier substrate with a proper applied pressure while preventing the anchor from being lost during assembling and reducing manufacturing cost (US 2020/0312744, abstract, ¶ 34, 3-15 ). 

	Instead Iyengar (In Figs 1-2) teaches an electronic rack (100), comprising: a plurality of server shelves (200), each of the server shelves including one or more servers (servers, Col 6, II. 51-61) and each server including one or more processor assemblies (202), wherein each processor assembly comprises: a processor (216).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre and further with Iyengar with an electronic rack with shelves including servers with processor assemblies having a processor to benefit from adequately and/or sufficiently cooling electronic devices such as processors and memories which otherwise could increase cost due to overheating in terms of speed, efficiency, and expense (Iyengar, Col, 1, II. 41-48).
However Katsumata as modified does not explicitly disclose wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate. 
Instead Lv (In Fig 1) teaches wherein some of the one or more teeth (1220) are inside the first cooling plate (22) and some of the one or more teeth (1220) are outside and on the top of the first cooling plate (22), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre and further with Lv with some of the one or more teeth being inside the first cooling plate and some of the one or more teeth being outside and on the top of the first cooling plate to benefit from providing desired pressure on different heat sinks causing intimate contact with the electronic component so that heat generated by the electronic component is properly dissipated (Lv, Col 3, II. 52-67).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Teysseyre further in view of Iyengar further in view of Lv and further in view of Papoulis.
Regarding Claim 19, Katsumata in view of Teysseyre further in view of Iyengar and further in view of Lv discloses the limitation of claim 18, however where Katsumata further discloses wherein each processor assembly further comprises a first thermal pad (heat conducting sheet, ¶ 25, II. 4-7) disposed between the first cooling plate and the top surface of the processor (Fig 1), wherein the first thermal pad is heat conductive (¶ 25, II. 4-7).
	However Katsumata as modified does not disclose wherein the first thermal pad contains dielectric material.
	Instead Papoulis (In Fig 1) teaches wherein the first thermal pad (26) contains dielectric material (¶ 17, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Iyengar further with Lv and further with Papoulis with the first thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Regarding Claim 20, Katsumata in view of Teysseyre further in view of Iyengar and further in view of Lv discloses the limitation of claim 18, however where Katsumata further discloses wherein each processor assembly further comprises a second thermal pad (heat conducting sheet, ¶ 28, II. 5-9) disposed between the second cooling plate and the bottom surface of the processor, wherein the second thermal pad is heat conductive (¶ 28, II. 1-9).
However Katsumata as modified does not disclose wherein the second thermal pad contains dielectric material.
Instead Papoulis (In Fig 1) teaches wherein the second thermal pad (26) contains dielectric material (¶ 17, II. 1-10).  
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Iyengar further with Lv and further with Papoulis with the second thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                

/ZACHARY PAPE/Primary Examiner, Art Unit 2835